DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5793011) in view of Matsuyama (US 2002/0053555) in further view of Fujimoto (US 2016/0144451) in further view of Haefner (US 4849601)
As Per Claim 1, Watanabe discloses a resistance spot welding method to join parts to be welded by squeezing and pressing the parts between a pair of electrodes and passing current [abstract], the parts being a plurality of overlapping metal sheets [Col. 6, Lines 19-22; “…overlapping the other of the initial members on the one of the initial members while clamping the resistance increasing material between the initial members…], the method comprising: 
 performing test welding [Col. 15, Lines 45-52] to form an appropriate nugget by (i) passing welding current with constant current control between electrodes in two or more steps [Col. 32, Lines 64-68; Col. 33, Lines 9-15; the reference discloses that a weld current, having a predetermined value, is flowed between the weld electrodes. Therefore, this current is constant between the electrodes. Furthermore, the reference discloses that another irritation of welding occurs at the failure or success of forming the appropriate nugget in which an inter-electrode resistance is calculated based on the electrical characteristics of the electrodes (Col. 33, Lines 1-5)], and (ii) storing as a target value for each step a time variation of electrical characteristics between the electrodes [Col. 33, Lines 18-22]; and
 subsequently, actual welding in two or more steps corresponding to the two or more steps in the test welding using, as a standard, a time variation curve of electrical characteristics by the test welding [Col. 4, Lines 16-25; the reference discloses that at least one kind of electrical characterizes are recorded in detail during successive strike points. Since there is a time variation between said strike points, the recording of electrical characteristics inherently has a time variation curve] and 
when a time variation amount of electrical characteristics generated deviates during any step of the two or more steps in the actual welding from the time variation curve by a difference, performing adaptive control welding to control a current passage amount in order to compensate for the difference during a remaining welding time of a total welding time in the step [Col. 4, Lines 23-29;”…the weld conditions are altered in the control step. For the alteration of the weld conditions in the adaptive control step, there are, for example, several possibilities including grinding of the weld electrode, extending current conducting time, and/or increasing the set electric current value. By automatically performing these controls, high productivity can be maintained and sound nuggets can be assured…” (the current conducting time is directly synonymous to a “total welding time”, as no welding would be able to occur without the presence of current being directed to the electrodes] so as to match a cumulative amount of heat generated in the actual welding to the cumulative amount of electrical characteristics that is determined in advance in the test welding, [Col. 4, Lines 23-29;”…In the estimation step, the recorded data is analyzed and it is predicted from this result that a nugget is not formed as the welding electrode is deteriorated. Then, the weld conditions are altered in the control step. For the alteration of the weld conditions in the adaptive control step, there are, for example, several possibilities including grinding of the weld electrode, increasing welding pressure, extending current conducting time, and/or increasing the set electric current value. By automatically performing these controls, high productivity can be maintained and sound nuggets can be assured…”], 
 wherein the two or more steps for in both the test welding and the actual welding comprise a first step of securing a current path between the sheets [Fig. 35a, #30] directly below the electrodes [Fig. 35a, #32] and
 a subsequent second step of forming a nugget having a predetermined diameter [Col. 2, Lines 32-40]; and 
during the adaptive control welding, the total welding time in the step is held constant [Col. 3, Lines 63-67; “…An adaptive control system should be additionally discussed. The adaptive control system comprises a detection step (the reference clearly discloses that part of the adaptive control system is a detection step); 4 Lines 8-10 “….the electrical characteristic between weld electrodes in the current conducting time of a weld current is detected in the detection step…” (the reference further discloses that said detection step includes calculating a current conducting time (total welding time), as and/or increasing the set electric current value...” (the reference clearly discloses that within said adaptive control step, the several possibilities of altering a welding condition would be one of the ones recited above (emphasis on “and/or”). As shown in extensive detail, it is well within the scope of the reference, and explicitly taught, that a current conductive time (total welding time) can be held constant (i.e. not changing a current conducting time) while altering other parameters of the weld for a subsequent irritation (actual welding))]. 
Watanabe does not disclose when a time variation amount of electrical characteristics generated deviates during any step of the two or more steps in the actual welding from the time variation curve by a difference, performing adaptive control welding to control a current passage amount in order to compensate for the difference during a remaining welding time of a total welding time in the step; 
during the adaptive control welding, the total welding time in the step is held constant; 
 calculating a value of an instantaneous amount of heat generated per unit volume from an electrical property between electrodes; and 
a time during which no current is applied is provided between the first step and subsequent second step in both the test welding and the actual welding. 
Matusyama, much like Watanabe, pertains to methods and apparatus for monitoring resistance spot welding process. [abstract] 
Matusyama discloses disclose when a time variation amount of electrical characteristics generated deviates during any step of the two or more steps in the actual welding from the time 
during the adaptive control welding, the total welding time in the step is held constant [Par. 103; “…Curve 120 represents the weld diameter as a function of the total weld time. The weld time is the accumulated time during which current is flowing through the workpiece 26. The current flow occurs in successive relatively short cycles…”] 
Mastuyama discloses the benefits of the adaptive control steps in that the welding system can be improved with a capability for real time sensing. [Par. 20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Watanbe in view of the adaptive controller as taught by Matusyama to further include when a time variation amount of electrical characteristics generated deviates during any step of the two or more steps in the actual welding from the time variation curve by a difference, performing adaptive control welding to control a current passage amount in order to compensate for the difference during a remaining welding time of a total welding time in the step and during the adaptive control welding, the total welding time in the step is held constant to improve the welding system with a capability for real time sensing. [Par. 20]
Neither Watanabe nor Matusyama disclose discloses a time during which no current is applied [ is provided between the first step and subsequent second step.  

Fujimoto, much like Watanabe, pertains to a resistance spot welding method including pulsation process of clamping a sheet. [abstract] 
Fujimoto discloses a time during which no current is applied [Fig. 9, t2] is provided between the first step [Fig. 9, pulsation process] and subsequent second step [Fig. 9, continuous current pass process]. 
Fujimoto discloses the benefits of the time in which no current is applied in that it raises the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of a first and subsequent second step as taught by Watanabe in view of the time interval as taught by Fujimoto to further include a time during which no current is applied is provided between the first step and subsequent second step in both the test welding and the actual welding to raise the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11]
Neither Watanabe nor Fujimoto disclose calculating a value of an instantaneous amount of heat generated per unit volume from an electrical property between electrodes.
Haefner, much like Watanabe and Fujimoto, pertains to a current-loop feedback of spot welding machines to assure the desired current is applied independent of variations in the resistance of welding equipment. [abstract]
Haefner discloses calculating a value of an instantaneous amount of heat generated per unit volume from an electrical property between electrodes.  [Col. 1, Lines 56-64; Col. 3, Lines 4-5] 

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a value of instantaneous heat generated from an electrical property between electrodes as taught by Haefner in the system of Watanabe and Fujimoto of calculating a value of resistance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable to ensure that unexpected welds do not occur. [Col. 1, Lines 15-17]
As Per Claim 2, Watanabe disclose all limitations of the invention except the time during which no welding current is applied is one cycle or more and ten cycles or less.
Fujimoto, much like Watanabe, pertains to a resistance spot welding method including pulsation process of clamping a sheet. [abstract] 
Fujimoto discloses the time during which no welding current is applied is one cycle or more and ten cycles or less. [Fig. 9, #t0 & #t2; the examiner is interpreting each pulsation as being a cycle] 
Fujimoto discloses the benefits of the time in which no current is applied in that it raises the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of a first and subsequent second step as taught by Watanabe in view of the time interval as taught by Fujimoto to further include the time during which no welding current is applied is one cycle or more and ten cycles or less to raise the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11]
As Per Claim 3, Watanabe discloses all limitation of the invention except the time during which no welding current is applied is one cycle or more and five cycles or less.
Fujimoto, much like Watanabe, pertains to a resistance spot welding method including pulsation process of clamping a sheet. [abstract] 
Fujimoto discloses the time during which no welding current is applied is one cycle or more and five cycles or less. [Fig. 9, #t0 & #t2; the examiner is interpreting each pulsation as being a cycle]
Fujimoto discloses the benefits of the time in which no current is applied in that it raises the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of a first and subsequent second step as taught by Watanabe in view of the time interval as taught by Fujimoto to further include the time during which no welding current is applied is one cycle or more and five cycles or less to raise the conformity between the contact faces of the sheets while suppressing the generation of internal sputter and surface sputter. [Par. 76, Lines 8-11]
As Per Claim 4, Watanabe discloses a welding time in the first step is one cycle or more and ten cycles or less. [Col. 32, Lines 64-68; Col. 33, Lines 9-15; the reference discloses that a weld current, having a predetermined value, is flowed between the weld electrodes. Furthermore, the reference discloses that another irritation of welding occurs at the failure or success of forming the appropriate nugget in which an inter-electrode resistance is calculated based on the electrical characteristics of the electrodes (Col. 33, Lines 1-5). The examiner is interpreting said irritation of the welding time as being a cycle, which reads on both ranges as recited],
As Per Claim 5, Watanabe discloses a welding time in the first step is one cycle or more and ten cycles or less. [Col. 32, Lines 64-68; Col. 33, Lines 9-15; the reference discloses that a weld current, having a predetermined value, is flowed between the weld electrodes. Furthermore, the reference a cycle, which reads on both ranges as recited],
As Per Claim 6, Watanabe discloses a welding time in the first step is one cycle or more and ten cycles or less. [Col. 32, Lines 64-68; Col. 33, Lines 9-15; the reference discloses that a weld current, having a predetermined value, is flowed between the weld electrodes. Furthermore, the reference discloses that another irritation of welding occurs at the failure or success of forming the appropriate nugget in which an inter-electrode resistance is calculated based on the electrical characteristics of the electrodes (Col. 33, Lines 1-5). The examiner is interpreting said irritation of the welding time as being a cycle, which reads on both ranges as recited]. 

Response to Arguments
	Applicant’s arguments filed 03/04/2021 have been considered but are not found persuasive. 	Applicant asserts that the adaptive control process in Watanabe the frequency of the extension of current conducting is compared with the criteria and if need be, the set current value is increased at a next strike point, as applicant asserts that the steps differ since the office action "does not really address this evidence" with regards to a current passage amount is controlled to compensate for the difference during a remaining welding time in the step. 
The examiner respectfully disagrees. The Office Action, dated 10/07/2020, clearly and boldy states that Watanbe discloses "...the alteration of the weld conditions in the adaptive control step, there are, for example... extending the current conducting time and/or increasing the set electric current value..."] (page 5 of the Office Action). Watanabe, thus clearly contemplates extending a current value as opposed to extending the current conducting time (hence the "and/or" clause).

The examiner respectfully disagrees. Applicant quotes "...alternatively, if insufficient weld diameter is predicted in step 244, adaptive control is used to modify the welding process.." and attempts at stating that the "total welding time" and "adaptive control" are two separate instances, when the claim regards to the total time of the adaptive control step. The reference clearly states "...by adjusting the welding parameters in response to information provided by the nugget diameter prediction processor and temperature prediction processor, an adaptive control processor modifies at least one of welding current, welding time, and electrode force to prevent splash and assure adequate nugget diameter formation..." [par. 19] Again, as shown, the reference clearly contemplates that the adaptive controlling holds the total welding time constant while manipulating the current (hence the "at least.." clause)
 Furthermore, Applicant asserts that there would have been no reason to modify Watanabe with Matusyama as applicant asserts that Watanabe does not contemplate adaptive control and merely relates to changing the condition of continuous spot-welding which is not relevant to the adaptive control in Matsuyama. 
The examiner would like to point applicant to the specific two quotations provided from both references above, discussing, quite explicitly, adaptive control welding. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726